     Case 2:20-cr-00103-RAH-SMD Document 95 Filed 08/13/21 Page 1 of 4




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

UNITED STATES OF AMERICA                     )
                                             )
      v.                                     ) CASE NO.: 2:20-cr-103-RAH
                                             )
KILPATRICK CORNELIUS MCKINNEY                )

                     MEMORANDUM OPINION and ORDER

      The jury trial is currently set for the trial term of court beginning August 16,

2021. The Court conducted a status conference on August 12, 2021. For the

reasons set forth below and the matters discussed during the teleconference, the

Court finds that the trial should be continued pursuant to 18 U.S.C. § 3161(h).

      While the grant of a continuance is left to the sound discretion of the trial

judge, United States v. Stitzer, 785 F.2d 1506, 1516 (11th Cir. 1986), the Court is

limited by the requirements of the Speedy Trial Act, 18 U.S.C. § 3161. The Act

provides in part:

      In any case in which a plea of not guilty is entered, the trial of a
      defendant charged in an information or indictment with the commission
      of an offense shall commence within seventy days from the filing date
      (and making public) of the information or indictment, or from the date
      the defendant has appeared before a judicial officer of the court in
      which such charge is pending, whichever date last occurs.

18 U.S.C. § 3161(c)(1). However, the Act excludes from the seventy-day period

any continuance based on “findings that the ends of justice served by taking such

action outweigh the best interest of the public and the defendant in a speedy trial.”
     Case 2:20-cr-00103-RAH-SMD Document 95 Filed 08/13/21 Page 2 of 4




§3161(h)(7)(A).

      A continuance is requested based on concerns related to the COVID-19

pandemic. Recently in the Middle District of Alabama, there has been a significant

spike in COVID-19 cases, primarily due to the Delta variant. Thus, a continuance is

necessary for the health and safety of the jurors and court personnel. A continuance

reduces COVID-19’s rapidly evolving threat to the health and safety of all trial

participants and, thus, “outweigh[s] the best interest of the public and defendant in

a speedy trial.” § 3161(h)(7)(A).

      This Court finds, on its own motion, a continuance is warranted due to the

national emergency caused by the outbreak of COVID-19. For these reasons, the

ends of justice served by continuing the trial outweigh the best interest of the public

and Mr. McKinney in a speedy trial.

      This Court recognizes that a last-minute continuance is strongly disfavored.

However, based on the ongoing nature of the COVID-19 outbreak in the District and

the effect of national and local public health recommendations and directives, it is

necessary and appropriate to continue trial in this case and exclude time under the

Speedy Trial Act until conditions improve. The high number of COVID-19 cases

and deaths nationally, and in Alabama, demand modifications in court practices to

protect the public health. Courts and court operations are necessarily social

operations, involving many people.
     Case 2:20-cr-00103-RAH-SMD Document 95 Filed 08/13/21 Page 3 of 4




      The need to protect the health of the public during a deadly pandemic

outweighs the rights of the Defendant and the public to a speedy trial. Moreover,

there is a significantly reduced ability to obtain an adequate spectrum of jurors and

available counsel, witnesses, and court personnel to be present in the courtroom for

trial. Long exposure in confined spaces, which is inherent in trial, increases the risk

of infection. In addition, defense counsel’s ability to confer with the Defendant and

other witnesses is limited.1 A failure to continue trial under these circumstances

would result in a miscarriage of justice. Therefore, the ends of justice served by

such a continuance outweigh the best interests of the public and Defendant in a

speedy trial. This continuance is not predicated on general congestion of the court’s

calendar or lack of diligent preparation by counsel.

       Accordingly, it is ORDERED that pursuant to § 3161(h)(7), the trial of this

case is CONTINUED to the criminal term of court beginning October 18, 2021, in

Montgomery, Alabama.

      In the event circumstances related to the ongoing pandemic do not improve in

October 2021, the Court suggests that counsel entertain the idea of presenting

witnesses virtually.

      The Court reserves modifying or vacating this order should the trial of this



1
 The Montgomery County Sheriff recently announced that inmate visitations at the
Montgomery County Detention Facility are temporarily suspended.
     Case 2:20-cr-00103-RAH-SMD Document 95 Filed 08/13/21 Page 4 of 4




case be continued from its current October 18, 2021, trial setting.

      DONE, on this the 13th day of August, 2021.


                                            /s/ R. Austin Huffaker, Jr.
                                 R. AUSTIN HUFFAKER, JR.
                                 UNITED STATES DISTRICT JUDGE
